          Case 1:21-mc-00076-TJK Document 3 Filed 06/17/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


IN RE APPLICATION FOR ACCESS                   :
TO VIDEO EXHIBITS                              :
                                               :       Case No: 21-mc-00076 (TJK)
                                               :
                                               :

          RESPONSE TO APPLICATION FOR ACCESS TO VIDEO EXHIBTS

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, in compliance with the Court’s June 15, 2021, Minute Order, hereby

responds to the Application for Access to Video Exhibits (Doc. 1). Petitioners, which represent

several media companies, seek access to video evidence submitted to the Court during pretrial

detention litigation in United States v. Charles Donohoe, 1:21-cr-175-4 (TJK), pursuant to the

procedure outlined by the Chief Judge in Standing Order 21-28 (BAH).

       The government has conferred with counsel for defendant Donohoe. Subject to the

clarification below regarding the video exhibits submitted to the Court, the government and

defendant Donohoe do not object to the release of the videos in accordance with the procedure

outlined by the Chief Judge. See Standing Order 21-28 (BAH), at 6. Likewise, the parties to the

criminal case do not object to Petitioners’ request for permission to record, copy, download,

retransmit, and otherwise further publish the video exhibits.

       The government and defendant Donohoe’s response to Petitioners’ application is subject

to the following clarification regarding the video exhibits to be released. Petitioners’ application

identifies two government filings in the criminal case that reference video evidence, and the

application generally seeks access to such “video exhibits.” Doc. 1 at 2-3. To be clear, although

the filings in the criminal case describe video evidence, the filings do not refer to exhibits, and the
          Case 1:21-mc-00076-TJK Document 3 Filed 06/17/21 Page 2 of 2




government did not submit any video evidence (as exhibits or otherwise) with its filings. On April

14, 2021, however, in the course of the detention litigation and in advance of a hearing that

occurred on April 21-22, 2021, the government did submit to the Court three videos, identified by

the government as Exhibits A, B, and C. Accordingly, and with the agreement of defendant

Donohoe, the government will make those video exhibits available to Petitioners, consistent with

Standing Order 21-28.


                                             Respectfully submitted,

                                             CHANNING PHILLIPS
                                             Acting United States Attorney
                                             D.C. Bar No. 415793


                                     By:     /s/ Luke M. Jones
                                             LUKE M. JONES, VA Bar 75053
                                             Assistant United States Attorney
                                             District of Columbia
                                             555 4th Street, N.W.
                                             Washington, D.C. 20530
                                             202-252-7066
                                             Luke.Jones@usdoj.gov




                                                2
